Exhibit 10.1

 

NLIGHT, INC.

 

2018 EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK AWARD AGREEMENT

 

Unless otherwise defined herein, the terms defined in the nLight, Inc.
2018 Equity Incentive Plan (the “Plan”) will have the same defined meanings in
this Restricted Stock Award Agreement, which includes the Notice of Restricted
Stock Grant (the “Notice of Grant”), Terms and Conditions of Restricted Stock
Grant attached hereto as Exhibit A, and all appendices and exhibits attached
thereto (all together, the “Award Agreement”).

 

NOTICE OF RESTRICTED STOCK GRANT

 

Participant:

 

Address:

 

The undersigned Participant has been granted the right to receive an Award of
Restricted Stock, subject to the terms and conditions of the Plan and this Award
Agreement, as follows:

 

Grant Number:

 

 

 

 

 

Date of Grant:

 

 

 

 

 

Vesting Commencement Date:

 

 

 

 

 

Shares of Restricted Stock:

 

 

 

Vesting Schedule:

 

Subject to any acceleration provisions contained in the Plan or set forth below,
the Shares of Restricted Stock will vest and the Company’s right to reacquire
the Restricted Stock will lapse in accordance with the following schedule:

 

25% of the Shares of Restricted Stock will vest on the first four anniversaries
of the Vesting Commencement Date, subject to Participant continuing to be a
Service Provider through each such date.

 

In the event Participant ceases to be a Service Provider for any or no reason
before Participant vests in the Shares of Restricted Stock, the Shares of
Restricted Stock and Participant’s right to acquire any Shares hereunder will
immediately terminate.

 

--------------------------------------------------------------------------------


 

By Participant’s signature and the signature of the representative of the
Company below, Participant and the Company agree that this Award of Restricted
Stock is granted under and governed by the terms and conditions of the Plan and
this Award Agreement. In addition, by Participant’s signature below, Participant
acknowledges that the Plan and this Award Agreement contain all terms and
conditions applicable to this Award of Restricted Stock, including any
amendments made following the Grant Date, and that Participant waives and
forever discharges the Company from any right to receive any additional benefits
with respect to this Award of Restricted Stock.  Participant has reviewed the
Plan and this Award Agreement in their entirety, has had an opportunity to
obtain the advice of counsel prior to executing this Award Agreement and fully
understands all provisions of the Plan and Award Agreement.  Participant hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions relating to the Plan and
Award Agreement.  Participant further agrees to notify the Company upon any
change in the residence address indicated below.

 

PARTICIPANT:

 

NLIGHT, INC.

 

 

 

 

 

 

 

 

 

Signature

 

By

 

 

 

 

 

 

Print Name

 

Title

 

 

 

 

 

 

Residence Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

TERMS AND CONDITIONS OF RESTRICTED STOCK GRANT

 

1.                                      Grant.  The Company hereby grants to the
individual named in the Notice of Grant attached as Part I of this Award
Agreement (the “Participant”) under the Plan for past services and as a separate
incentive in connection with his or her services and not in lieu of any salary
or other compensation for his or her services, an Award of Shares of Restricted
Stock, subject to all of the terms and conditions in this Award Agreement and
the Plan, and the Separate Agreement (as applicable), which are incorporated
herein by reference.  Subject to Section 18(c) of the Plan, in the event of a
conflict between the terms and conditions of the Plan and the terms and
conditions of this Award Agreement, the terms and conditions of the Plan will
prevail.

 

2.                                      Escrow of Shares.

 

(a)                                 All Shares of Restricted Stock will, upon
execution of this Award Agreement, be delivered and deposited with an escrow
holder designated by the Company (the “Escrow Holder”).  The Shares of
Restricted Stock will be held by the Escrow Holder until such time as the Shares
of Restricted Stock vest or the date Participant ceases to be a Service
Provider.

 

(b)                                 The Escrow Holder will not be liable for any
act it may do or omit to do with respect to holding the Shares of Restricted
Stock in escrow while acting in good faith and in the exercise of its judgment.

 

(c)                                  Upon Participant’s termination as a Service
Provider for any reason, the Escrow Holder, upon receipt of written notice of
such termination, will take all steps necessary to accomplish the transfer of
the unvested Shares of Restricted Stock to the Company.  Participant hereby
appoints the Escrow Holder with full power of substitution, as Participant’s
true and lawful attorney-in-fact with irrevocable power and authority in the
name and on behalf of Participant to take any action and execute all documents
and instruments, including, without limitation, stock powers which may be
necessary to transfer the certificate or certificates evidencing such unvested
Shares of Restricted Stock to the Company upon such termination.

 

(d)                                 The Escrow Holder will take all steps
necessary to accomplish the transfer of Shares of Restricted Stock to
Participant after they vest following Participant’s request that the Escrow
Holder do so.

 

(e)                                  Subject to the terms hereof, Participant
will have all the rights of a stockholder with respect to the Shares while they
are held in escrow, including without limitation, the right to vote the Shares
and to receive any cash dividends declared thereon as when the Shares are
released from escrow.

 

(f)                                   In the event of any dividend or other
distribution (whether in the form of cash, Shares, other securities, or other
property), recapitalization, stock split, reverse stock split,

 

--------------------------------------------------------------------------------


 

reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase, or exchange of Shares or other securities of the Company, or other
change in the corporate structure of the Company affecting the Shares, the
Shares of Restricted Stock will be increased, reduced or otherwise changed, and
by virtue of any such change Participant will in his or her capacity as owner of
unvested Shares of Restricted Stock be entitled to new or additional or
different shares of stock, cash or securities (other than rights or warrants to
purchase securities); such new or additional or different shares, cash or
securities will thereupon be considered to be unvested Shares of Restricted
Stock and will be subject to all of the conditions and restrictions which were
applicable to the unvested Shares of Restricted Stock pursuant to this Award
Agreement.  If Participant receives rights or warrants with respect to any
unvested Shares of Restricted Stock, such rights or warrants may be held or
exercised by Participant, provided that until such exercise any such rights or
warrants and after such exercise any shares or other securities acquired by the
exercise of such rights or warrants will be considered to be unvested Shares of
Restricted Stock and will be subject to all of the conditions and restrictions
which were applicable to the unvested Shares of Restricted Stock pursuant to
this Award Agreement.  The Administrator in its absolute discretion at any time
may accelerate the vesting of all or any portion of such new or additional
shares of stock, cash or securities, rights or warrants to purchase securities
or shares or other securities acquired by the exercise of such rights or
warrants.

 

(g)                                  The Company may instruct the transfer agent
for its Common Stock to place a legend on the certificates representing the
Shares of Restricted Stock or otherwise note its records as to the restrictions
on transfer set forth in this Award Agreement.

 

3.                                      Vesting Schedule.  Except as provided in
Section 4, and subject to Section 5, the Shares of Restricted Stock awarded by
this Award Agreement will vest in accordance with the vesting provisions set
forth in the Notice of Grant.  Shares of Restricted Stock scheduled to vest on a
certain date or upon the occurrence of a certain condition will not vest in
accordance with any of the provisions of this Award Agreement, unless
Participant will have been continuously a Service Provider from the Date of
Grant until the date such vesting occurs.

 

4.                                      Administrator Discretion.  The
Administrator, in its discretion, may accelerate the vesting of the balance, or
some lesser portion of the balance, of the unvested Shares of Restricted Stock
at any time, subject to the terms of the Plan.  If so accelerated, such Shares
of Restricted Stock will be considered as having vested as of the date specified
by the Administrator.

 

5.                                      Forfeiture upon Termination of Status as
a Service Provider.  Notwithstanding any contrary provision of this Award
Agreement, the balance of the Shares of Restricted Stock that have not vested as
of the time of Participant’s termination as a Service Provider for any or no
reason will be forfeited and automatically transferred to and reacquired by the
Company at no cost to the Company upon the date of such termination and
Participant will have no further rights thereunder.  .  Participant hereby
appoints the Escrow Agent with full power of substitution, as Participant’s true
and lawful attorney-in-fact with irrevocable power and authority in the name and
on behalf of Participant to take any action and execute all documents and
instruments, including, without limitation, stock powers which may be necessary
to transfer the certificate or certificates evidencing such unvested Shares to
the Company upon such termination of service.

 

2

--------------------------------------------------------------------------------


 

6.                                      Death of Participant.  Any distribution
or delivery to be made to Participant under this Award Agreement will, if
Participant is then deceased, be made to Participant’s designated beneficiary,
or if no beneficiary survives Participant, the administrator or executor of
Participant’s estate.  Any such transferee must furnish the Company with
(a) written notice of his or her status as transferee, and (b) evidence
satisfactory to the Company to establish the validity of the transfer and
compliance with any laws or regulations pertaining to said transfer.

 

7.                                      Tax Obligations

 

(a)                                 Responsibility for Taxes.  Participant
acknowledges that, regardless of any action taken by the Company or, if
different, Participant’s employer (the “Employer”) or Parent or Subsidiary to
which Participant is providing services (together, the Company, Employer and/or
Parent or Subsidiary to which the Participant is providing services, the
“Service Recipient”), the ultimate liability for any tax and/or social insurance
liability obligations and requirements in connection with the Shares of
Restricted Stock, including, without limitation, (i) all federal, state, and
local taxes (including the Participant’s Federal Insurance Contributions Act
(FICA) obligation) that are required to be withheld by the Company or the
Employer or other payment of tax-related items related to Participant’s
participation in the Plan and legally applicable to Participant, (ii) the
Participant’s and, to the extent required by the Company (or Service Recipient),
the Company’s (or Service Recipient’s) fringe benefit tax liability, if any,
associated with the grant or vesting of Shares of Restricted Stock or sale of
Shares, and (iii) any other Company (or Service Recipient) taxes the
responsibility for which the Participant has, or has agreed to bear, with
respect to the Shares of Restricted Stock (or vesting of such Shares hereunder)
(collectively, the “Tax Obligations”), is and remains Participant’s
responsibility and may exceed the amount actually withheld by the Company or the
Service Recipient.  Participant further acknowledges that the Company and/or the
Service Recipient (A) make no representations or undertakings regarding the
treatment of any Tax Obligations in connection with any aspect of the Shares of
Restricted Stock, including, but not limited to, the grant or vesting of the
Shares of Restricted Stock, the subsequent sale of Shares acquired pursuant to
such settlement and the receipt of any dividends or other distributions, and
(B) do not commit to and are under no obligation to structure the terms of the
grant or any aspect of the Shares of Restricted Stock to reduce or eliminate
Participant’s liability for Tax Obligations or achieve any particular tax
result.  Further, if Participant is subject to Tax Obligations in more than one
jurisdiction between the Date of Grant and the date of any relevant taxable or
tax withholding event, as applicable, Participant acknowledges that the Company
and/or the Service Recipient (or former employer, as applicable) may be required
to withhold or account for Tax Obligations in more than one jurisdiction.  If
Participant fails to make satisfactory arrangements for the payment of any
required Tax Obligations hereunder at the time of the applicable taxable event,
Participant acknowledges and agrees that the Company may refuse to issue or
deliver the Shares.

 

(b)                                 Tax Withholding.  When Shares of Restricted
Stock vest, Participant generally will recognize immediate U.S. taxable income
if Participant is a U.S. taxpayer.  If Participant is a non-U.S. taxpayer,
Participant will be subject to applicable taxes in his or her jurisdiction. 
Pursuant to such procedures as the Administrator may specify from time to time,
the Company and/or Service Recipient shall withhold the amount required to be
withheld for the payment of Tax Obligations.  The Administrator, in its sole
discretion and pursuant to such procedures as it may specify from time to time,
may permit Participant to satisfy such Tax Obligations, in whole or in part
(without

 

3

--------------------------------------------------------------------------------


 

limitation), if permissible by applicable local law, by (i) paying cash,
(ii) electing to have the Company withhold otherwise deliverable Shares having a
fair market value equal to the minimum amount that is necessary to meet the
withholding requirement for such Tax Obligations (or such greater amount as
Participant may elect if permitted by the Administrator, if such greater amount
would not result in adverse financial accounting consequences),
(iii) withholding the amount of such Tax Obligations from Participant’s wages or
other cash compensation paid to Participant by the Company and/or the Service
Recipient, (iv) delivering to the Company already vested and owned Shares having
a fair market value equal to such Tax Obligations, or (v) selling a sufficient
number of such Shares otherwise deliverable to Participant through such means as
the Company may determine in its sole discretion (whether through a broker or
otherwise) equal to the minimum amount that is necessary to meet the withholding
requirement for such Tax Obligations (or such greater amount as Participant may
elect if permitted by the Administrator, if such greater amount would not result
in adverse financial accounting consequences).  To the extent determined
appropriate by the Administrator in its discretion, it will have the right (but
not the obligation) to satisfy any tax withholding obligations under the method
prescribed under Section 7(ii) and, until determined otherwise by the
Administrator, this will be the method by which such tax withholding obligations
are satisfied.  Further, if Participant is subject to tax in more than one
jurisdiction between the Date of Grant and a date of any relevant taxable or tax
withholding event, as applicable, Participant acknowledges and agrees that the
Company and/or the Service Recipient (and/or former employer, as applicable) may
be required to withhold or account for tax in more than one jurisdiction.  If
Participant fails to make satisfactory arrangements for the payment of such Tax
Obligations hereunder at the time any applicable Shares of Restricted Stock
otherwise are scheduled to vest pursuant to Sections 3 or 4, Participant will
permanently forfeit such Shares of Restricted Stock and any right to receive
Shares thereunder will be returned to the Company at no cost to the Company. 
Participant acknowledges and agrees that the Company may refuse to deliver the
Shares if such Tax Obligations are not delivered at the time they are due.

 

8.                                      Rights as Stockholder.  Neither
Participant nor any person claiming under or through Participant will have any
of the rights or privileges of a stockholder of the Company in respect of any
Shares deliverable hereunder unless and until certificates representing such
Shares (which may be in book entry form) will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Participant or the Escrow Agent.  After such issuance, recordation and delivery,
Participant will have all the rights of a stockholder of the Company with
respect to voting such Shares and receipt of dividends and distributions on such
Shares.  Except as provided in Section 2(f), after such issuance, recordation
and delivery, Participant will have all the rights of a stockholder of the
Company with respect to voting such Shares and receipt of dividends and
distributions on such Shares.

 

9.                                      No Guarantee of Continued Service. 
PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE VESTING OF THE SHARES OF RESTRICTED
STOCK PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS A
SERVICE PROVIDER AT THE WILL OF THE COMPANY (OR THE PARENT OR SUBSIDIARY
EMPLOYING OR RETAINING PARTICIPANT) AND NOT THROUGH THE ACT OF BEING HIRED,
BEING GRANTED THIS RESTRICTED STOCK OR ACQUIRING SHARES HEREUNDER.  PARTICIPANT
FURTHER ACKNOWLEDGES AND AGREES THAT THIS AWARD AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE

 

4

--------------------------------------------------------------------------------


 

VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED
PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD,
FOR ANY PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S
RIGHT OR THE RIGHT OF THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR
RETAINING PARTICIPANT) TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE
PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.

 

10.                               Address for Notices.  Any notice to be given
to the Company under the terms of this Award Agreement will be addressed to the
Company at nLight, Inc., 5408 NE 88th Street, Building E, Vancouver, WA 98665,
or at such other address as the Company may hereafter designate in writing.

 

11.                               Grant is Not Transferable.  Except for the
escrow described in Section 2 or transfer of the Shares to the Company or its
assignees contemplated by this Award Agreement, and except to the limited extent
provided in Section 6, the unvested Shares subject to this grant and the rights
and privileges conferred hereby will not be transferred, assigned, pledged or
hypothecated in any way (whether by operation of law or otherwise) and will not
be subject to sale under execution, attachment or similar process until such
Shares shall have vested in accordance with the provisions of this Award
Agreement.  Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of any unvested Shares of Restricted Stock subject to this
grant, or any right or privilege conferred hereby, or upon any attempted sale
under any execution, attachment or similar process, the then-unvested Shares of
Restricted Stock will thereupon be forfeited at no cost to the Company and
Participant will have no further rights thereunder.

 

12.                               Binding Agreement.  Subject to the limitation
on the transferability of this grant contained herein, this Award Agreement will
be binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.

 

13.                               Additional Conditions to Issuance of Stock. 
The Company will not be required to issue any certificate or certificates for
Shares hereunder or release such Shares from the escrow established pursuant to
Section 2 prior to fulfillment of all the following conditions: (a) the
admission of such Shares to listing on all stock exchanges on which such class
of stock is then listed; (b) the completion of any registration, rule compliance
or other qualification of such Shares under any U.S. federal, state, or local or
non-U.S. law, tax code or under the rulings or regulations of the Securities and
Exchange Commission or any other governmental regulatory body or under any
Applicable Laws, which the Administrator will, in its absolute discretion, deem
necessary or advisable; (c) the obtaining of any approval or other clearance
from any U.S. federal, state or other governmental agency, which the
Administrator will, in its absolute discretion, determine to be necessary or
advisable; and (d) the lapse of such reasonable period of time following the
date of grant of the Restricted Stock as the Administrator may establish from
time to time for reasons of administrative convenience.  The Company will make
all reasonable efforts to meet the requirements of any such Applicable Laws and
to obtain any such consent or approval of any such governmental authority.

 

5

--------------------------------------------------------------------------------


 

14.                               Nature of Grant.  In accepting the grant,
Participant acknowledges, understands, and agrees that:

 

(a)                                 the grant of the Shares of Restricted Stock
is voluntary and occasional and does not create any contractual or other right
to receive future grants of Shares of Restricted stock, or benefits in lieu of
Shares of Restricted Stock, even if Shares of Restricted Stock have been granted
in the past;

 

(b)                                 all decisions with respect to future Award
of Restricted Stock or other grants, if any, will be at the sole discretion of
the Company;

 

(c)                                  Participant is voluntarily participating in
the Plan;

 

(d)                                 the Shares of Restricted Stock are not
intended to replace any pension rights or compensation;

 

(e)                                  the Shares of Restricted Stock, and the
income and value of same, are not part of normal or expected compensation for
purposes of calculating any severance, resignation, termination, redundancy,
dismissal, end-of-service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments;

 

(f)                                   the future value of the underlying Shares
is unknown, indeterminable and cannot be predicted;

 

(g)                                  for purposes of this Award, Participant’s
status as a Service Provider will be considered terminated as of the date
Participant is no longer actively providing services to the Company or any
Parent or Subsidiary (regardless of the reason for such termination and whether
or not later to be found invalid or in breach of employment laws in the
jurisdiction where Participant is a Service Provider or the terms of
Participant’s employment or service agreement, if any), and unless otherwise
expressly provided in this Award Agreement (including by reference in the Notice
of Grant to other arrangements or contracts) or determined by the Administrator,
Participant’s right to vest in the Shares of Restricted Stock under the Plan, if
any, will terminate as of such date and will not be extended by any notice
period (e.g., Participant’s period of service would not include any contractual
notice period or any period of “garden leave” or similar period mandated under
employment laws in the jurisdiction where Participant is a Service Provider or
the terms of Participant’s employment or service agreement, if any, unless
Participant is providing bona fide services during such time); the Administrator
shall have the exclusive discretion to determine when Participant is no longer
actively providing services for purposes of this grant (including whether
Participant may still be considered to be providing services while on a leave of
absence and consistent with local law);

 

(h)                                 unless otherwise provided in the Plan or by
the Company in its discretion, the Shares of Restricted Stock and the benefits
evidenced by this Award Agreement do not create any entitlement to have the
Shares of Restricted Stock or any such benefits transferred to, or assumed by,
another company nor be exchanged, cashed out or substituted for, in connection
with any corporate transaction affecting the Shares; and

 

6

--------------------------------------------------------------------------------


 

(i)                                     the following provisions apply only if
Participant is providing services outside the United States:

 

(1)                                 the Shares of Restricted Stock are not part
of normal or expected compensation or salary for any purpose;

 

(2)                                 Participant acknowledges and agrees that
none of the Company, the Employer or any Parent or Subsidiary shall be liable
for any foreign exchange rate fluctuation between Participant’s local currency
and the United States Dollar that may affect the value of the Shares of
Restricted Stock or of any amounts due to Participant pursuant to the vesting of
the Shares of Restricted Stock or the subsequent sale of any Shares acquired
upon settlement; and

 

(3)                                 no claim or entitlement to compensation or
damages shall arise from forfeiture of the Shares of Restricted Stock resulting
from the termination of Participant’s status as a Service Provider (for any
reason whatsoever whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where Participant is a Service Provider or
the terms of Participant’s employment or service agreement, if any), and in
consideration of the grant of the Shares of Restricted Stock to which
Participant is otherwise not entitled, Participant irrevocably agrees never to
institute any claim against the Company, any Parent or Subsidiary, waives his or
her ability, if any, to bring any such claim, and releases the Company, any
Parent or Subsidiary from any such claim; if, notwithstanding the foregoing, any
such claim is allowed by a court of competent jurisdiction, then, by
participating in the Plan, Participant shall be deemed irrevocably to have
agreed not to pursue such claim and agrees to execute any and all documents
necessary to request dismissal or withdrawal of such claim.

 

(j)                                    No Advice Regarding Grant.  The Company
is not providing any tax, legal or financial advice, nor is the Company making
any recommendations regarding Participant’s participation in the Plan, or
Participant’s acquisition or sale of the underlying Shares.  Participant is
hereby advised to consult with his or her own personal tax, legal and financial
advisors regarding his or her participation in the Plan before taking any action
related to the Plan.

 

(k)                                 Data Privacy.  Participant hereby explicitly
and unambiguously consents to the collection, use and transfer, in electronic or
other form, of Participant’s personal data as described in this Award Agreement
and any other grant materials by and among, as applicable, the Employer, the
Company and any Parent or Subsidiary for the exclusive purpose of implementing,
administering and managing Participant’s participation in the Plan.

 

Participant understands that the Company may hold certain personal information
about Participant, including, but not limited to, Participant’s name, home
address and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any Shares or
directorships held in the Company, details of all Shares of Restricted Stockf or
any other entitlement to Shares awarded, canceled, exercised, vested, unvested
or outstanding in Participant’s favor (“Data”), for the exclusive purpose of
implementing, administering and managing the Plan.

 

7

--------------------------------------------------------------------------------


 

Participant understands that Data will be transferred to a stock plan service
provider as may be selected by the Company in the future, which is assisting the
Company with the implementation, administration, and management of the Plan. 
Participant understands that the recipients of the Data may be located in the
United States or elsewhere, and that the recipients’ country of operation (e.g.,
the United States) may have different data privacy laws and protections than
Participant’s country.  Participant understands that if he or she resides
outside the United States, he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting his or her local
human resources representative.  Participant authorizes the Company, any stock
plan service provider selected by the Company and any other possible recipients
which may assist the Company (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing his or her participation in the Plan. 
Participant understands that Data will be held only as long as is necessary to
implement, administer and manage Participant’s participation in the Plan. 
Participant understands if he or she resides outside the United States, he or
she may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing his or her local human resources representative.  Further,
Participant understands that he or she is providing the consents herein on a
purely voluntary basis.  If Participant does not consent, or if Participant
later seeks to revoke his or her consent, his or her status as a Service
Provider and career with the Company or any Parent or Subsidiary will not be
adversely affected; the only adverse consequence of refusing or withdrawing
Participant’s consent is that the Company would not be able to grant Participant
Shares of Restricted Stock or other equity awards or administer or maintain such
awards.  Therefore, Participant understands that refusing or withdrawing his or
her consent may affect Participant’s ability to participate in the Plan.  For
more information on the consequences of Participant’s refusal to consent or
withdrawal of consent, Participant understands that he or she may contact his or
her local human resources representative.

 

15.                               Plan Governs.  This Award Agreement is subject
to all terms and provisions of the Plan.  In the event of a conflict between one
or more provisions of this Award Agreement and one or more provisions of the
Plan, the provisions of the Plan will govern.  Capitalized terms used and not
defined in this Award Agreement will have the meaning set forth in the Plan.

 

16.                               Administrator Authority.  The Administrator
will have the power to interpret the Plan and this Award Agreement and to adopt
such rules for the administration, interpretation and application of the Plan as
are consistent therewith and to interpret or revoke any such rules (including,
but not limited to, the determination of whether or not any Shares of Restricted
Stock have vested).  All actions taken and all interpretations and
determinations made by the Administrator in good faith will be final and binding
upon Participant, the Company and all other interested persons.  No member of
the Administrator will be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or this Award
Agreement.

 

17.                               Electronic Delivery.  The Company may, in its
sole discretion, decide to deliver any documents related to the Shares of
Restricted Stock awarded under the Plan or future Restricted Stock that may be
awarded under the Plan by electronic means or request Participant’s consent to

 

8

--------------------------------------------------------------------------------


 

participate in the Plan by electronic means.  Participant hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through any on-line or electronic system established and maintained by the
Company or a third party designated by the Company.

 

18.                               Captions.  Captions provided herein are for
convenience only and are not to serve as a basis for interpretation or
construction of this Award Agreement.

 

19.                               Agreement Severable.  In the event that any
provision in this Award Agreement will be held invalid or unenforceable, such
provision will be severable from, and such invalidity or unenforceability will
not be construed to have any effect on, the remaining provisions of this Award
Agreement.

 

20.                               Modifications to the Agreement.  This Award
Agreement constitutes the entire understanding of the parties on the subjects
covered.  Participant expressly warrants that he or she is not accepting this
Award Agreement in reliance on any promises, representations, or inducements
other than those contained herein.  Modifications to this Award Agreement or the
Plan can be made only in an express written contract executed by a duly
authorized officer of the Company.  Notwithstanding anything to the contrary in
the Plan or this Award Agreement, the Company reserves the right to revise this
Award Agreement as it deems necessary or advisable, in its sole discretion and
without the consent of Participant, to comply with Section 409A of the Internal
Revenue Code of 1986, as amended and any final Treasury Regulations and Internal
Revenue Service guidance thereunder, as each may be amended from time to time
(together, “Section 409A”) or to otherwise avoid imposition of any additional
tax or income recognition under Section 409A in connection to this Award of
Shares of Restricted Stock.

 

21.                               Amendment, Suspension or Termination of the
Plan.  By accepting this Award, Participant expressly warrants that he or she
has received an Award of Restricted Stock under the Plan, and has received, read
and understood a description of the Plan.  Participant understands that the Plan
is discretionary in nature and may be amended, suspended or terminated by the
Company at any time.

 

22.                               Governing Law.  This Award Agreement will be
governed by the laws of Washington, without giving effect to the conflict of law
principles thereof.  For purposes of litigating any dispute that arises under
this Award or this Award Agreement, the parties hereby submit to and consent to
the jurisdiction of the State of Washington, and agree that such litigation will
be conducted in the courts of Clark County, Washington, or the federal courts
for the United States for the Western District of Washington, and no other
courts, where this Award is made and/or to be performed.

 

9

--------------------------------------------------------------------------------